Name: Council Regulation (EC) No 2798/1999 of 17 December 1999 laying down general rules for the import of olive oil originating in Tunisia for the period 1 January 2000 to 31 December 2000 and repealing Regulation (EC) No 906/98
 Type: Regulation
 Subject Matter: Africa;  international trade;  trade;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31999R2798Council Regulation (EC) No 2798/1999 of 17 December 1999 laying down general rules for the import of olive oil originating in Tunisia for the period 1 January 2000 to 31 December 2000 and repealing Regulation (EC) No 906/98 Official Journal L 340 , 31/12/1999 P. 0001 - 0002COUNCIL REGULATION (EC) No 2798/1999of 17 December 1999laying down general rules for the import of olive oil originating in Tunisia for the period 1 January 2000 to 31 December 2000 and repealing Regulation (EC) No 906/98THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Article 3 of Protocol 1 to the Euro-Mediterranean Agreement establishing an association between the European Community and their Member States, of the one part, and the Republic of Tunisia, of the other part(1), provides for a customs duty of EUR 7,81 per 100 kg on imports into the Community between 1 January 1996 and 31 December 1999 of up to 46000 tonnes per marketing year of untreated olive oil of CN code 1509 10 10 or 1509 10 90 wholly obtained in Tunisia and transported directly from that country to the Community;(2) Under the Agreement in the form of an Exchange of Letters on the arrangements for the import into the Community of olive oil originating in Tunisia between the European Community and the Republic of Tunisia(2), those arrangements have been extended to cover the period 1 January to 31 December 2000;(3) Further to that Agreement in the form of an Exchange of Letters, the arrangements for the import of olive oil originating in Tunisia into the Community should be amended accordingly by adopting new general rules and repealing Regulation (EC) No 906/98(3), applicable until the end of 1999 to the import of olive oil originating in Tunisia;(4) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(4),HAS ADOPTED THIS REGULATION:Article 1The Commission shall open and administer the quota, subject to a customs duty of EUR 7,81 per 100 kg, of 46000 tonnes of untreated olive oil of CN code 1509 10 10 or 1509 10 90, wholly obtained in Tunisia and transported directly from that country to the Community, which is provided for in the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Tunisia on the arrangements for the import into the Community of olive oil originating in Tunisia.Article 21. The Commission shall be assisted by the Management Committee for Oils and Fats established by Article 37 of Regulation No 136/66/EE(5).2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period provided for in Article 4(3) of Decision 1999/468/EC shall be one month.Article 3The special arrangements laid down by this Regulation for the import of olive oil originating in Tunisia shall apply from 1 January 2000 to 31 December 2000.Article 4Regulation (EC) No 906/98 is hereby repealed.Article 5This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 97, 30.3.1998, p. 1.(2) See p. 107 of this Official Journal.(3) OJ L 128, 30.4.1998, p. 20.(4) OJ L 184, 17.7.1999, p. 23.(5) OJ L 172, 30.9.1966, p. 3025. Regulation as last amended by Regulation (EC) No 1368/98 (OJ L 210, 28.7.1998, p. 32).